Title: To James Madison from William Lewis, 28 September 1807
From: Lewis, William
To: Madison, James



Dear Sir,
Philada. Sept. 28. 1807.

Although I would not on any Account trouble you on improper Subjects, yet such is my knowledge of your that when proper ones Occur, I feel no hesitation in asking a few minutes of your attention, and I do it the more readily, as I take espetial Care, that it is not on behalf of unworthy objects.  I am led to these remarks from learning, that my valuable young friend, Mr. Nicholas Biddle, after reaching the Capes of Delaware, with dispatches from our Ministers at London for our Government, proceeded for the City of Washington to deliver them, and as he is a young man, and has been so long from this Country, that perhaps he is but little known to you, I feel a pleasure in making the following representation of him to you.  He is the Son of our worthy friend Charles Biddle esquire of this City.  Nature has been profuse in her gifts to him.  His parents have done much for him and he has done still more for himself.  To his natural endowments, which are very Considerable, was added a finished Collegiate education, and young as he was, when he left this Country, he appeared to me, to have even then improved on them, in a manner that would have done honour to much riper years.  In addition to all this, I know him to have a most grateful and excellent heart, and these considerations led me, when my friend, General Armstrong was about to leave this Country for Europe, to recommend him to him, for the Station which he has held in his family.  The opportunities which he has since had of Adding to his Stock of useful knowledge, have been Considerable, & I have no doubt, but that he has taken due Care to avail himself of them.
I therefore take the liberty my dear Sir, of recommending to your attention and Civilities Mr Biddle, as a young Gentleman of Singular Worth, and who bids fair in my Opinion, to be an ornament to his Country.  This letter is written without his knowledge, & without my having heard from him since his return.  I will only add, that every attention paid to him, will be an obligation Conferred on me, and Considered the Same, as if it had been shewn to me personally.  With every wish for your health and happiness, as well as for that of your good lady and my much esteemed friend I am, with high Consideration & regard your faithful friend & Serv

W Lewis

